        Case 2:18-cv-00319-AC Document 53 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SAMUEL SALDANA,                                   No. 2:18-cv-0319 AC P
11                       Plaintiff,
12           v.                                         ORDER
13    M.E. SPEARMAN, et al.,
14                       Defendants.
15

16          After plaintiff requested that the court set this case for a second settlement conference,

17   ECF No. 50, defendant was asked to advise the court whether he believed a settlement conference

18   would be beneficial at this time, ECF No. 51. Defendant has now responded that he does not

19   believe a second settlement conference would be beneficial at this time. ECF No. 52. The

20   motion for a settlement conference will therefore be denied. Plaintiff is free to discuss possible

21   settlement with defendant’s counsel in the future, without a settlement conference, although

22   defendant is not required to engage in settlement negotiations. Any communications between the

23   parties about settlement options should not be filed with the court.

24          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for a second settlement

25   conference, ECF No. 50, is denied.

26   DATED: December 30, 2020

27

28
